Title: Samuel Osgood to John Adams, 14 Nov. 1786
From: Osgood, Samuel
To: Adams, John


          
            
              Dear Sir—
            
            

              New York

              Novr. 14th. 1786
            
          

          I have to acknowledge the Rect. of your
            Favor, which I should have answered sooner, had any Thing within the Compass of my
            Knowledge occurred, of sufficient Consequence to inform you of.—The present Secretary
            for foreign Affairs, I have no Doubt, keeps you well informed of all the political
            Occurances here.—
          But in a Government, where expedients only keep up its Existence;
            it is impossible to foresee what sudden & unexpected Changes may take Place—
          The federal Government seems to be as near a Crisis as it is
            possible for it to be—The State Governments are weak & Selfish enough; &
            they will of Course annihilate the first—Their stubborn Dignity will never permit a
            federal Government to exist—There are however a few Men in every State, who are very
            seriously impressed with the Idea, that without a proper federal Head, the Individual
            States must fall a Prey to themselves, or any Power that is disposed to injure them—with
            this Idea, they are thinking very seriously in what Manner to effect the most easy
            & natural Change of the present Form of the federal Government, to one more
            energetic; that will at the same Time create Respect, & secure
            properly, Life, Liberty & Property—It is therefore not uncommon to hear the
            Principles of Government started in common Conversation—Emperors, Kings, Stadholders,
            Governors General, with a Senate, or House of Lords, & House of Commons, are
            frequently the Topics of Conversation Many are for abolishing all the State Governments,
            & for establishing some Kind of general Government. but, I beleive very few
            agree in the general Principle; much less in the Details of such a Government.
          How to effect a Change is the Difficulty—The Confederation provides
            that Congress shall make the Alterations, & that they shall be adopted by the
            several Legislatures—Yet the Idea of a special Convention appointed by the States, to
            agree upon, & propose such Alterations as may appear necessary, seems to gain
            Ground—But the Danger is that neither Congress nor a Convention will do the Business—for
            the Situation of the United States, & of some of the particular States, is such,
            that an Army must be keept up—And the Probability is at present, that, that Army, will
            be seriously employed—And in Case of a civil War—The Men of Property will certainly
            attach themselves very closely to that Army; the final issue of which, it is feared,
            will be, that the Army will make the Government of the united States.—Many say already,
            any Change will be for the better—And are ready to Risque any Thing to effect it—The
            Disturbances in Massachusetts seem most likely to produce some very important Event. It
            is a little surprising to some, how they come to break out in such a Manner there—It is
            said that the Insurgents have two Objects in Veiw—One to reduce their State Debt,
            & those Securities given by the united States to Citizens of that State for
            their Services, or Monies loand, to their current Value in the Market—the other, to
            annihilate private Debts.—Perhaps this may be in Part true—And the greater Number may
            have nothing for them in Veiw but to remedy some supposed Greivances yet as it affords a
            fine Opportunity for the restless Enemies of this Country to sow Dissentions, we have
            too much Reason to beleive, that they are not only looking on as Spectators, but that
            they are industriously employed in disseminating Disaffection to the present Forms of
            Government—If these Enemies are british, or their old Adherents among us, which seems to
            be the Case, because they are traced from Hampshire & Berkshire, to Vermont,
            & from thence to Canada. If they are british, their Object must be something
            farther than mere Revenge—And that Object can be nothing short of establishing a
            monarchical Government in this Country, & placing some one of George’s Love on
            the Throne.—If this Object is worth to the british, from five to ten Millions Sterg. & they can advance the Money—they can &
            will effect it. Not by Force of Arms, for if they should come out openly against us we
            should fight again—But be assured, this Country is extremely poor, as well as
            extravagant—And I have no doubt but ten Millions artfully applied would secure nearly
            the whole Country.—That the british will, & do cherish all their old Adherents
            is not to be doubted—And that those Adherents never will be Americans, is a Principle
            founded in Nature—
          That the french will not be silent, unoperative Spectators in these
            Negociations, if they should happen, is most certainly to be expected—They wish to keep
            us Just where we are; or if a little more insignificant quite as well; they will
            therefore Veiw without Emotion any civil Commotions that tend to weaken us; But if there
            should be any Danger of the Scale’s preponderating in favor of any other foreign Power,
            they will act with their usual Address—
          The British Party is, & will be great—The french Party
            also—The genuine Americans few.—The Speculators numerous, who care not what the
            Government is, so that they can speculate upon & spunge it.
          Mr. Jay will probably have furnished
            you with the News Papers of this Country, which will contain much with Respect to the
            Hostile Disposition of the Indians—That the british instigate them to make Depredations
            on us, is very natural—But why they are reinforcing Canada, which by the public Papers
            appears to be the Case, is not so easy to determine.
          All Things are operating here to bring the Cincinnati into Vogue.—I
            cannot say, I think they are all for supporting Government; but they are for having
            Government—
          The Leader of the Insurgents in Massachusetts is entitled to the
            Ribbon & Eagle—He left the Army in the Fall of 1780 being then a Captain of good
            Reputation; his Name is Shays.—A Man without Education—But not without Abilities.—He is
            privately involved—which may be the Reason why he has adopted such violent Measures—It
            is generally supposed that he cannot Retreat.—
          As to the Situation of the Finances of the united States they can
            scarcely be in a worse Condition—As to making any farther Attempts to discharge any Part
            of the Principal or Interest of our Foreign Debt it is in vain—The thirteen States do
            not pay enough to keep the civil List together, which do not require more than one
            hundred thousand Dollars a Year.—I have enclosed you a Schedule which will give you a
            full View of the Requisitions of Congress—the Payments & Balances due.—
          I am Sir / with great Respect / Your most obedient Servant
          
            
              Samuel Osgood
            
          
        